Citation Nr: 1729297	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), adjustment disorder with mixed emotional features (adjustment disorder), anxiety disorder, and paranoid ideations.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1974 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On his April 2011 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.704 (b) (2016).  However, in August 2011, he withdrew this request.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.704 (d) (2016).

Historically, the Veteran's claim was initially appealed to the Board as solely entitlement to service connection for PTSD.  However, while awaiting RO certification, additional claims for service connection for acquired psychiatric disorders were received in August 2016 and March 2017.  These claims were separately adjudicated and denied in September 2016 and April 2017 rating decisions, respectively.  That said, notwithstanding these separate adjudications, the Board finds the Veteran's claim is properly stylized as one for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, adjustment disorder, anxiety disorder, and paranoid ideations.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Such is appropriate as the record reflects he has various diagnosed psychiatric disorders, including the aforementioned.  See also October 2016 supplemental statement of the case (SSOC).  This recharacterization is reflected on the title page of this decision.

The issues of entitlement to service connection for hepatitis C and high blood pressure have been raised by the record in a December 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has an acquired psychiatric disability that was incurred in or caused by his service.  See December 2010 Correspondence.  In brief, he reports developing a paralyzing fear of drowning in boot camp after repeatedly failing the required swimming tests.  He asserts that the stress of his failure to initially pass his tests when paired with his intense fear of drowning triggered his psychiatric symptomatology.  This symptomatology was further worsened by being stationed at sea.  As support for his assertions of developing a psychiatric disability in service, he cites to a decline in his behavior leading to judicial and non-judicial punishments. 

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to an acquired psychiatric disorder.  However, his service personnel records do reflect a pattern of declining behavior, as the Veteran was court martialed and administratively discharged from service.  See March 1975 Commanding Officer Report.  A review of the record reflects the Veteran has yet to be afforded a VA psychiatric examination for his noted diagnoses.  Correspondingly, no opinion has been provided addressing the implications of his declining performance in service.  As a result, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand, all outstanding treatment medical records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1. Copies of all outstanding treatment records, to include VAMC records, and any other records identified by the Veteran, should be obtained and added to the claims file.

2. Thereafter, schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disabilities.  The claims file, to include a copy of this remand, must be made available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

After reviewing the record and examining the Veteran, the examiner should discuss the following:

a. Identify/diagnose any psychiatric disabilities that currently exist or have existed during the pendency of the appeal, to include disabilities which have resolved.

b. If PTSD is diagnosed, the examiner is asked to:

i. Identify the in-service stressor(s) which support this diagnosis.

1. Note, for the purposes of this examination, the Board will concede the Veteran experienced difficulty passing his boot camp swimming requirements and thus was required to take the test on multiple occasions.

ii. Opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident in service.  A complete rationale must be provided for any opinions expressed.

c. For each psychiatric disability diagnosed, other than PTSD, during the pendency of the appeal (to specifically include, MDD, adjustment disorder, anxiety disorder, and paranoid ideations), is it at least as likely as not (i.e., a 50 percent or greater probability) that such disorder had its onset in service, was aggravated by service, occurred within a year of the Veteran's separation from service, or is otherwise etiologically related to his military service?  

i. Note, the Veteran asserts that his personnel records clearly support a shift in his behavior following discharge from boot camp.  See December 2010 Correspondence.  In this regard, the examiner must address whether the Veteran's in-service behaviors and judicial and non-judicial reprimands were evidence of his psychiatric disabilities manifesting.

1. Special attention is directed to March 1975 commanding officer reports which suggest the Veteran was being discharged not as a result of his court martial offenses, but instead because he "exhibited a general apathetic and defective attitude and refuse[d] to expend any effort toward his work and responsibility."

2. Special attention is directed to the Veteran's commanding officer noting that he suffered from a defect that was beyond his control.  Id.  

3. Special attention is directed to the January 1974 and March 1975 Reports for Medical Examination which were silent for psychiatric disability.

d. If no psychiatric diagnoses are found to be valid throughout the pendency of the appeal, the examiner should provide a full rationale for why this is so.  The examiner must also explicitly discuss why the previous diagnoses of record are invalid.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





